Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a phone interview from Belinda Lee (Reg. No. 46,863) on 02/18/2021 and an email attached with the final version of the examiner’s amendment received on 02/24/2021.

The application has been amended as follows: 
Please amend claims 1, 8, 10-16, and 18-20, and cancel claim 9;

1. 	(Currently amended) An information input method performed by one or more computers, the method comprising;
     	acquiring text information from a terminal on a chat view;
     	extracting a keyword corresponding to the acquired text information by referencing dictionary information indicating the keyword to be extracted and the keyword is associated with an input item;
the input item by designating the name of the input item to the input item from among a plurality of input items into which the acquired text information is entered
entering the extracted keyword into the identified [[one]]input item;
updating the business form based on the extracted keyword entered into the identified [[one]]input item included in the business form information; and
displaying a first layer displaying the business form view showing the updated business form, and a second layer overlaid on the first layer, the second layer displaying the chat view with a preset transmittance in a state where the business form view is visible by displaying (i) the text information entered by a user of the terminal and (ii) a predetermined message output from the terminal in a conversational form on the terminal at a position of the updated business form by moving the predetermined message to a position that does not overlap with an area of the input item[[s]] in which the extracted keyword has been entered on the basis of the position information indicating [[a]]the position of the input item in which the extracted keyword has been entered on the updated business form view.  

8. 	(Currently amended) The information input method according to claim 1, the method further comprising: 
a prompt outputting of outputting a message prompting input of the acquired text information corresponding to the identified input item to the terminal, wherein 


9.	(Canceled) 

10.	(Currently amended) The information input method according to claim 1, wherein the identifying includes identifying the [[one ]]input item from among the plurality of input items based on the acquired text information, and 
the extracting includes extracting the keyword corresponding to the [[one ]]input item in response to the [[one ]]input item being identified.

11.	(Currently amended) The information input method according to claim 1, wherein an input order of the input item[[s]] is fixed in advance, and 
 	 the identifying includes identifying the [[one ]]input item based on the input order.

12. 	(Currently amended) The information input method according to claim 1, wherein the extracting includes calculating an evaluation value indicating a relevance between the text information and the identified input item[[s]], and 
the entering includes entering the extracted keyword into the identified input item[[s]], when the evaluation value exceeds a predetermined threshold value.

13. 	(Currently amended) The information input method according to claim 1, the 

a response outputting of outputting a response message indicating that an entry of the keyword is completed to the terminal after the keyword is entered into the identified input item[[s]]; and 
a correcting of correcting the keyword entered according to the response message if the text information acquired after the response message is output to the terminal includes another acquired text information indicating correction of the keyword.

14.	(Currently amended) The information input method according to claim 1, the method further comprising:
     	an identification message outputting of outputting the predetermined message to the terminal, wherein the identifying identifies the [[one ]]input item if the piece of information indicating a predetermined instruction is included in the text information, and 
  	the identification message outputting includes outputting a message to the terminal, the message indicating the identified [[one ]]input item which the identifying identified.

15.	(Currently amended) The information input method according to claim 1, wherein the identifying includes identifying input items other than the identified [[one ]]input item if the [[one ]]input item is highly like to be skipped as a result of referencing input tendency information indicating an input tendency of the user toward the input items.

Currently amended) The information input method according to claim 1, wherein the extracting includes extracting the keyword[[s]] highly likely to be entered to the [[one ]]input item which the identifying identified as a result of referencing input tendency information indicating an input tendency of the user toward the input item[[s]]. 

18.	(Currently amended) The information input method according to claim 17, wherein the learning includes learning an input tendency of the user toward the input item[[s]] using a combination of (i) input history information including either the keyword corresponding to the [[one ]]input item or the acquired text information indicating the predetermined instruction for [[one ]]the input item and (ii) [[one ]]the input item acquired from the terminal, as teaching data.

19.	(Currently amended) An information input apparatus comprising:
      a text information acquisition unit that acquires text information from a terminal on a chat view;
      an extraction unit that extracts keyword[[s]] corresponding to the acquired text information by referencing dictionary information indicating the keyword[[s]] to be extracted and the keyword is associated with an input item;
     an identification unit that identifies [[one]]the input item by designating the name of the input item to the input item from among a plurality of input items into which the acquired text information is entered

an message output unit that displays a first layer displaying the business form view showing the updated business form, and a second layer overlaid on the first layer, the second layer displaying the chat view with a preset transmittance in a state where the business form view is visible by displaying (i) the text information entered by a user of the terminal and (ii) a predetermined message output from the terminal in a conversational form on the terminal at a position of the updated business form by moving the predetermined message to a position that does not overlap with an area of the input item[[s]] in which the keywordhas been entered on the basis of the position information indicating [[a]]the position of the input item in which the keywordhas been entered on the update business form view.

20.	(Currently amended) An information input system comprising:
    	a terminal; and 
a server group, wherein 
the terminal transmits text information to the server group, and acquires, from the server group, a piece of information relevant to a plurality of input items to which the piece of information is input, and
     	the server group has 
a text information acquisition unit that acquires the text information from the terminal on a chat view, 
the keyword[[s]] to be extracted and the keyword is associated with an input item, 
   	an identification unit that identifies [[one]]the input item by designating the name of the input item from among the plurality of input items into which the acquired text information is entered
a creation unit that enters the extracted keyword into the identified [[one ]]input item and update the business form based on the extracted keyword entered into the [[one ]]input item included in the business form information, and 
a message output unit that outputs to the terminal to display a first layer displaying the business form view showing the updated business form, and a second layer overlaid on the first layer, the second layer displaying the chat view with a preset transmittance in a state where the business form view is visible by displaying (i) the text information entered by a user of the terminal and (ii) a predetermined message output from the terminal in a conversational form on the terminal at a position of the updated business form by moving the predetermined message to a position that does not overlap with an area of the input item[[s]] in which the keywordhas been entered on the basis of the position information indicating [[a]]the position of the input item in which the keywordhas been entered on the updated business form view.

Reasons for Allowance
Claims 1, 5-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed towards extracting keyword from text information entered into a chat view and entry of the keyword into the corresponding form field by referencing dictionary information of the keyword is associated with the form field, and then moving a predetermined message in the chat view in a layer to a position that does not overlap with an area of the form field in a business form layer. 
Closest prior art, Wu (US 20140101261 A1) discloses extracting keyword from text information entered into a chat view in a business form and entry of the keyword into the corresponding form field, and related prior art Roh (US 20150317388 A1) discloses allow display relevant information of the information currently displayed on a screen to be automatically searched, and displaying current information, related to business hiking event discussion, on a first layer and display the search result on the second layer, displaying the text information entered by a user and an information item equivalent to a predetermined message output at a position so that the text information entered by the user and the predetermined message does not overlap with an area of the input items. 
However, the prior art of record, alone or in any reasonable combination fails to particularly disclose wherein:


   	identifying the input item by designating the name of the input item to the input item from among a plurality of input items into which the acquired text information is entered by choosing one input item that is relevant to the extracted keyword, the plurality of input items being included in business form information indicating a business form; 
displaying a first layer displaying the business form view showing the updated business form, and a second layer overlaid on the first layer, the second layer displaying the chat view with a preset transmittance in a state where the business form view is visible by displaying (i) the text information entered by a user of the terminal and (ii) a predetermined message output from the terminal in a conversational form on the terminal at a position of the updated business form by moving the predetermined message to a position that does not overlap with an area of the input item in which the extracted keyword has been entered on the basis of the position information indicating the position of the input item in which the extracted keyword has been entered on the updated business form view.  

The recited limitations of the independent claims, in conjunction with other features of the dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims hereby allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144